TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                         NO. 03-18-00277-CV



       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, Appellant

                                                 v.

                                 Duncan Burch, Inc., Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-005165, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION

               This appeal was stayed as discussed by memorandum opinion on May 14, 2019,

after Duncan Burch, Inc. filed for bankruptcy protection. See 11 U.S.C. § 362; Tex. R. App. P.

8.2. The parties have filed joint motions to reinstate and to dismiss this appeal. See Tex. R.

App. P. 8.3(a). We grant the joint motions and reinstate and dismiss this appeal pursuant to the

parties’ agreement. Id. R. 42.1(a)(2).



                                               __________________________________________
                                               Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Joint Motion

Filed: November 15, 2022